Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phung et al. (USPGPub 2003/0069595) in view of R1 (“Santolube OS-124”, Santolube, 02/2009, p.1).
Regarding claims 1-3 and 7, Phung teaches a surgical tool for punching holes in tissue made using metal parts in frictional engagement one another wherein a lubricant is provided to the parts [0081].  Phung fails to teach wherein the lubricant provided meets the chemical limitations of the current claims.  However, R1 teaches a five ring PPE-polymer lubricant known for the use of lubricating metals that is described as non-toxic, resistant to chemical attack, resistant to oxidation and radiation degradation and resistant to rust and corrosion.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the lubricant of R1 in the invention of Phung as simple substitution of one known metal lubricant for another wherein the results would further be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the lubricant of R1 in the invention of Phung in order to provide the invention of Phung with the benefits of the lubricant of R1 described above such as non-toxicity, chemical attack resistance, oxidation resistance, radiation degradation resistance, rust resistance and corrosion resistance as well as other benefits further listed by R1.
Regarding claims 4-5, the teachings of Phung in view of R1 are as shown above. Phung in view of R12 fails to state the materials used to form the parts of the invention.  However, Phung does teach that prior art inventions of the same type and having similar parts use stainless steel as the material for said parts [0029-0030]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the stainless steel of Phung’s prior art as the metal of the similar parts of Phung because Phung as a use of a known metal provision to improve similar devices in the same way.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Regarding claim 8, Phung teaches a surgical tool for punching holes in tissue made using metal parts in frictional engagement one another wherein a lubricant is provided to the parts [0081].  Phung fails to teach wherein the lubricant provided meets the chemical limitations of the current claims.  However, R1 teaches a five ring PPE-polymer lubricant known for the use of lubricating metals that is described as non-toxic, resistant to chemical attack, resistant to oxidation and radiation degradation and resistant to rust and corrosion.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the lubricant of R1 in the invention of Phung as simple substitution of one known metal lubricant for another wherein the results would further be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the lubricant of R1 in the invention of Phung in order to provide the invention of Phung with the benefits of the lubricant of R1 described above such as non-toxicity, chemical attack resistance, oxidation resistance, radiation degradation resistance, rust resistance and corrosion resistance as well as other benefits further listed by R1.
Regarding claims 9-10, the teachings of Phung in view of R1 are as shown above. Phung in view of R1 fails to teach wherein the medical instrument is sterile or non-sterile.  However the examiner is taking Official Notice to inform the applicant that it is common practice to sterilize medical devices prior to use in the human body to prevent infection.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to sterilize the device of Phung in view of R1 at some point prior to use in order to prevent infection in the human body at the time of use of the device.  Further,  it is noted that the device of Phung in view of R1 is either sterilized or not.  Given a limited number of possibilities, it would have been considered “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the lubricant of R1 to the invention of Phung in the sterile or non-sterile condition wherein both conditions would function predictably and be expected to have a reasonable expectation of success. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Further it is noted that at the point of use of the device, the transition would instantly go from a sterile to non-sterile state.  Therefore the use of the device of Phung in view of R1 for its intended purpose reasonably implies both states of being.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phung et al. (USPGPub 2003/0069595) in view of R1 (“Santolube OS-124”, Santolube, 02/2009, p.1) as applied to claims 1-5 and 7 above and further in view of Spain et al. (USPGPub 2009/0198343).
	Regarding claim 6, the teachings of Phung in view of R1 are as shown above. Phung in view of R1 fails to teach wherein the surgical cutting devices are made from one of the alloys listed.  However, Spain teaches that it is known to make medical tools (abstract) from materials such as stainless [0013] and M2 steel [0027][0049].   Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the M2 steel of Spain in the surgical tool of Phung in view of R1 as a simple substitution of one surgical tool metal for another to obtain a predictably functional product. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717